Citation Nr: 1515648	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease as due to exposure to Agent Orange.

2.  Entitlement to hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran had active service from June 1970 to December 1971, including combat service in the Republic of Vietnam from November 20, 1970, to December 11, 1971, and his decorations include Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the New Orleans, Louisiana, Regional Office (RO). 

The Board remanded the appeal in September 2013, directing the RO to schedule the Veteran for such a hearing.  The RO scheduled the Veteran for a hearing in December 2013; however, he failed to report for this hearing and no request for postponement has been received.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2011 VA examination is insufficient for rating purposes because it does not provide adequate information for the Board to make a fully informed decision related to the service connection claims.  Although the examiner reports that the Veteran does not have a cardiac condition, the evidence of record indicates that he has a pacemaker and suggests there may be other variously diagnosed heart conditions.  There were no findings or opinions regarding hypertension on the examination; however, the record VA treatment records noting diagnoses and treatment of hypertension.  The VA examiner's opinion with respect to the heart disability and hypertension does not address all theories of entitlement but is limited to presumptive exposure to herbicides.  The Veteran must be provided another VA examination and adequate medical opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The record suggests the Veteran receives regular VA treatment for his heart and hypertension disabilities; however, no pertinent records of his VA care dated since April 2013, have been associated with the claims folder.  Further, VA treatment records, such as a May 2011 VA treatment record, specifically note that the Veteran receives relevant private treatment for the respective disabilities but the record does not reflect adequate attempts to obtain these reasonably identified records.  Attempts to obtain these outstanding records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran identify all sources of treatment for his heart and hypertension conditions since 2010.  Undertake appropriate efforts to attempt to obtain any indicated records.  All development efforts are to be associated with the claims folder.  

2.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's heart and hypertension conditions, dated since April 2013.  All efforts to obtain the records should be documented.

3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination(s) related to his heard disorder and hypertension claims.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following:  

Identify all (i) heart, and (ii) hypertension pathology found to be present on examination, if any.

Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition: 

(a) had onset in service or within one year of separation; 

(b) is related to military service, to include conceded herbicide exposure;

(c) whether hypertension was caused by his service-connected psychiatric disability; or

(d) whether his service-connected psychiatric disability aggravated any current hypertension?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation. 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training). 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


